DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 are rejected under 35 USC 102(a)(1) as being anticipated by Rehm et al. (US 4,415,205) (“Rehm”).
Referring to claim 4: Rehm teaches a multilateral well tool comprising:
a) a solid body 41 having a first end and a second end,
b) at least one collar having a first bore adapted to accommodate a first production casing string 53, and
c) a groove (essentially at window 7) formed in an exterior surface of the tool for receiving and guiding a second production casing string 49 (column 4, lines 20-48).
Referring to claim 5: Rehm teaches a ramp positioned adjacent to the groove for guiding the second production casing string laterally (Figs. 5 and 6).
Referring to claim 6: Rehm teaches there are two collars, one located at said first end and one positioned at said second end, each collar having a bore (column 4, lines 20-29).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-3, 7 and 8 are rejected under 35 USC 103 as being unpatentable over Rehm, alone.
Referring to claim 1: Rehm teaches a method of forming multilateral wells comprising:
a) drilling a first well bore 1 of sufficient diameter to accommodate two or more production casings 55, 57 (Fig. 6),
b) drilling a first lateral well bore 37 to a given depth,
c) drilling a second well bore 39 sidetracking on a high side of the first lateral well bore (since 7 is above 5),

e) running in said second production casing string into the well so that the multilateral device directs the second production casing into the first lateral well (column 4, lines 20-48).
Rehm does not specifically teach drilling the second well bore sidetracking on a low side of the first lateral well bore.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second well bore taught by Rehm to be drilled sidetracking on the low side of the first lateral wellbore since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Referring to claims 2: Rehm teaches cementing in place the second production string (with cement 11, Fig. 6).  Rehm does not specifically teach cementing in place the other production string.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Rehm to include cementing in place the two production strings in order to better secure the system.
Referring to claim 3: Rehm teaches placing an intermediate casing 3 in the first well bore 1.
Referring to claim 7: Rehm teaches placing a guide 43 on the first production casing string, the guide having a through bore adapted to receive the second production casing string as it is run into the well.  Rehm does not specifically teach a plurality of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Referring to claim 8: Rehm does not specifically teach the guides include rollers to facilitate running in and rotational positioning of the first producing casing string.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guides taught by Rehm to include rollers in order to allow for easier relative movement.
Response to Arguments
Applicant’s arguments, see page 5, filed April 14, 2021, with respect to the objections to the drawings and the claims, as well as the 35 USC 112 rejections, have been fully considered and are persuasive.  The objections to the drawings and the claims, as well as the 35 USC 112 rejections, have been withdrawn. 
Applicant's arguments filed regarding the rejections of claims 1-8 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that Rehm teaches several different apparatuses, the examiner would like to point out that all tools may include multiple parts and Rehm still ultimately teaches the limitations of claim 4 as written.  Further, although not persuasive, the recitation of “a [singular] multilateral well tool” is in the preamble anyway.  When reading the preamble in the context of the entire claim, the recitation “a multilateral well tool” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant’s argument that Rehm teaches the presence of pre-milled target windows is irrelevant.  Rehm can teach other steps and features while still anticipating the language of present claim 4.  Further, regarding applicant’s arguments that Rehm does not teach drilling of a second well side tracking the low side of the first well, the examiner agrees, which is why the rejection is a 35 USC 103 rejection rather than a 35 USC 102 rejection.
Therefore, the claims stand rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


13 May 2021